DETAILED ACTION

The previous office action dated 8/5/2021 has been withdrawn and therefore this office action will be considered in response to the Applicants reply filed 4/23/2021. Claims 11-38 are examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 

 	Applicant argues that it would not have been obvious to modify Hainline with Das as suggested and Applicant therefore submits that modifying Hainline with Das as suggested would not be obvious to one skilled in the art. (see Remarks, pages 9-11)

 	In response to the Applicants arguments, Examiner respectfully disagrees with the Applicants argument. 
  	Hainline reference discloses delivering video-on-demand content via peer-to-peer connections using a VOD content distribution service. Hainline teaches that 

 	In analogous art, Das also discloses a peer-to-peer network that provides indications to other peer devices. These indications are received by different devices and include the identity of specific device and the id of the content that they have.
Das clearly discloses the aforementioned process in the following
 	“the third peer device 106 provides, to the second peer device 104, an indication of the first peer device 102's request. The second peer device 104 receives this indication at block 704 of FIG. 7. This indication (e.g., message) includes the identity (e.g., device ID) of the first peer device 102 and the identity of the file containing the content (e.g., the media ID of the content in the second device 104). The second peer device 104 reacts by creating a tracker 504, which will remind the second peer device 104 to provide the content to the first peer device 102 once the second peer device 104 connects with the first peer device 102.”.(see para.[0025]) 

 	This citation clearly shows that the third peer device pushes the requestor ID to the second peer device to fulfill the content request and provide the content to the first peer device.
 	The above arguments clearly show It would have been obvious to one of ordinary skill in the art to modify the process of identifying users in the network described in Hainline by identifying a specific user that has the requested content by other peer users by sending the requestor ID and media ID of the content request to the peer devices in the specific area as taught by Das in order to quickly and more efficiently pinpoint the user with the requested content.
 	Thus, the process described in Hainline in view of Das is substantially similar to the Applicants claimed invention.
 	Therefore, contrary to the Applicants argument, Hainline in view of Das would be obvious to modify by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15-17, 19, 21, 22, 24-27, 29, 31, 32, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hainline (U.S. 2014/0189762 A1, hereinafter “Hainline”) in view of Das (U.S. 2015/0281349 A1, hereinafter “Das”).

As to claims 11, 16, 26 and 32, Hainline discloses a method comprising:
receiving, by a computing device and from a first user device, a request for a content item (para. [0056]; discloses receiving a request for VOD content at the VOD content distribution service); 
 	determining a plurality of user devices that are within a threshold distance of the first user device and are configured to output the content item (para. [0056]; discloses “perform a geographic proximity search on the STB's 410 that have the desired VOD content 401 when a requesting STB 411 at a given or known geographical location dynamically or in real time requests the VOD content 401 from the VOD content distribution service 402.”);
 	determining, by the computing device, a second user device from the plurality of user devices (para. [0056]; discloses “When a request for VOD content 401 is received, the VOD content distribution service 402 determines one or more specific viewers or STB's 410 that can service the request by delivering the VOD content 401 to the requesting viewers or STB's 411 with a P2P connection.”); and
 	Hainline does discloses sending VOD content from a source STB to the requesting STB via a P2P connection (see para. [0057]). However, Hainline does not disclose explicitly sending, by the computing device and to the second user device, a signal that identifies the first user device and is configured to cause the second user device to output the content item to the first user device.
  	In an analogous  art, Das discloses the method wherein sending, by the computing device and to the second user device, a signal that identifies the first user device and is configured to cause the second user device to output the content item to (para. [0025]; discloses “the third peer device 106 provides, to the second peer device 104, an indication of the first peer device 102's request. The second peer device 104 receives this indication at block 704 of FIG. 7. This indication (e.g., message) includes the identity (e.g., device ID) of the first peer device 102 and the identity of the file containing the content (e.g., the media ID of the content in the second device 104). The second peer device 104 reacts by creating a tracker 504, which will remind the second peer device 104 to provide the content to the first peer device 102 once the second peer device 104 connects with the first peer device 102.”. This citation shows that the third peer device pushes the requestor ID to the second peer device to fulfill the content request).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of identifying users in the network described in Hainline by identifying a specific user that has the requested content by other peer users by sending the requestor ID and media ID of the content request to the peer devices in the specific area as taught by Das in order to quickly and more efficiently pinpoint the user with the requested content.

 	As to claim 12, Hainline-Das discloses the method of claim 11, wherein the determining the second user device comprises determining the second user device based on upstream transmission capabilities of each user device in the plurality of user devices (Hainline,para [0046]; discloses “the instructions may identify a variety of information within the notification that is provided to the VOD content service, such as a date and time that the VOD content was delivered to the requester over the P2P connection, the identity of the requestor, an identifier for the VOD content delivered, statistics indicating the elapsed time and bandwidth associated with completing the transaction with the requester, and the like”).  

 	As to claim 15, Hainline-Das discloses the method of claim 11, further comprising: organizing, by one or more gateway devices providing network connectivity to the plurality of user devices, a list of content items available for outputting by the plurality of user devices and a list of services offered for use by the plurality of user devices (Hainline, para. [0030]; discloses “the content delivery service manages the index to supply identities of STB's to requesters of specific VOD content. The identity may be an IP address that a requestor can use to establish a P2P connection with a particular STB for purposes of acquiring desired VOD content. According to an embodiment, at 221, the identities of the STB's may be resolved by comparing the geographical locations of STB's associated with the requesters to the geographical profile information associated with the STB's in the index. This may be done using thresholds to resolve an optimal proximity between requesters and available STB's that have the desired VOD content that the requestors seek.”).

 	As to claim 17, Hainline-Das discloses the apparatus of claim 16, wherein the instructions, when executed by the at least one processor, further cause the apparatus  to determine the second user device based on upstream transmission characteristics of each user device in the plurality of user devices (Hainline, para [0046]; discloses “the instructions may identify a variety of information within the notification that is provided to the VOD content service, such as a date and time that the VOD content was delivered to the requester over the P2P connection, the identity of the requestor, an identifier for the VOD content delivered, statistics indicating the elapsed time and bandwidth associated with completing the transaction with the requester, and the like”).  

 	As to claim 19, Hainline-Das discloses the apparatus of claim 16, wherein the instructions when executed by the at least one processor, further cause the apparatus to:  prior to receiving the request, receive an indication of at least one content item stored by the second user device (Hainline, para. [0045]; discloses “the instructions send a notification to the VOD content server once the VOD content is successfully delivered to the requestor over the P2P connection. This permits the VOD content server to log the fact or event that the requestor has successfully received the VOD content.”).  
 
 	As to claim 21, Hainline-Das discloses the method of claim 11, further comprising:prior to receiving the request, receiving an indication of at least one content item stored by the second user device (Hainline, para. [0028])

 	As to claim 22, Hainline-Das discloses the method of claim 11, further comprising: causing display output of an indication that the second user device has shared the content item with the first user device (Hainline, para. [0045]; discloses “the instructions send a notification to the VOD content server once the VOD content is successfully delivered to the requestor over the P2P connection. This permits the VOD content server to log the fact or event that the requestor has successfully received the VOD content.”).  

 	As to claim 24, Hainline-Das discloses the method of claim 11, further comprising: prior to receiving the request, requesting, by the computing device and based on storage rules based on user input for the second user device, permission to store the content item in the second user device; and after receiving permission, sending the content item to the second user device (Hainline, para. [0028]; discloses “Accordingly, at 210, the content delivery service initially generates an index to identify VOD content and viewers having specific VOD content. The index initially may include identifiers for viewers and their STB's. Other profile information may also identify a geographical location for each of the STB's. Thus, at 211, the content delivery service retains geographical profile information for each STB within the index.”).

 	As to claim 25, Hainline-Das discloses the method of claim 24, wherein the storage rules comprise at least one of the following: encryption settings of the second user device; a rating threshold based on user input for  the second user device; or a plurality of  (Hainline, para. [0067]; discloses “ the rules 555 may embodied as a digital rights management license that may be distributed with content from the content  source 508, 510, and 512. As is well known in the art, the license may include rules 555 that may restrict the use of the associated content .”).  

 	As to claim 27, Hainline-Das discloses the method of claim 26, wherein the determining that the second user device is configured to output the content item comprises determining the second user device based on upstream transmission characteristics of each user device in a plurality of user devices (Hainline, para [0046]; discloses “the instructions may identify a variety of information within the notification that is provided to the VOD content service, such as a date and time that the VOD content was delivered to the requester over the P2P connection, the identity of the requestor, an identifier for the VOD content delivered, statistics indicating the elapsed time and bandwidth associated with completing the transaction with the requester, and the like”).  
 
 	As to claim 29, Hainline-Das discloses the method of claim 26, further comprising: prior to receiving the request, receiving an indication of at least one content item stored by the second user device (Hainline, para. [0045]; discloses “the instructions send a notification to the VOD content server once the VOD content is successfully delivered to the requestor over the P2P connection. This permits the VOD content server to log the fact or event that the requestor has successfully received the VOD content.”).  

claim 31, Hainline-Das discloses the apparatus of claim 16, wherein the apparatus is a centralized system that manages sharing of content items among the plurality of user devices (Hainline, Figure 4, 402, “VOD content distribution service” and para. [0053], discloses “The VOD content distribution service 402 also manages identities associated with the STB's 410 and 411 and the viewers associated with those STB's 410 and 411. The VOD content distribution service 402 also keeps track of which STB's 410 or 411 have which VOD content 401 at any particular point in time.”).  

 	As to claim 35, Hainline-Das discloses the method of claim 1 I. wherein the determining the second user device comprises: determining at least one user device of the plurality of user devices that are not sending any content items or services; and determining the second user device from the at least one user device (para. [0030]; discloses “the content delivery service manages the index to supply identities of STB's to requesters of specific VOD content. The identity may be an IP address that a requestor can use to establish a P2P connection with a particular STB for purposes of acquiring desired VOD content. According to an embodiment, at 221, the identities of the STB's may be resolved by comparing the geographical locations of STB's associated with the requesters to the geographical profile information associated with the STB's in the index”).  

 	As to claim 36, Hainline-Das discloses the method of claim 1, further comprising: 
(para. [0067]; discloses “ the set-top box 504 may include a memory 554 and one or more processors 552, where one or both of modules 548 and 550 are implemented as executable instructions stored in memory 554 and executed by the processor 552 to implement techniques described herein. The memory is further shown to include rules 555 that may be utilized to control the use of images that may be captured from content that is displayed on the display device 506. For example the rules 555 may embodied as a digital rights management license that may be distributed with content from the content source 508, 510, and 512. As is well known in the art, the license may include rules 555 that may restrict the use of the associated content.”); 
a list of types of devices authorized to access the content items or the services;
 a list of user devices authorized to access the content items or services: or encryption settings to be used for transferring the content items or the services from the second user device.  

 	As to claim 37, Hainline-Das discloses the method of claim 11, further comprising: prior to determining the plurality of user devices, receiving, by the computing device and from each of the plurality of user devices, a list of services (Hainline, para. [0017]; discloses “VOD distribution service uses the request for the VOD content and the geographical location of the requester, to search an index for other viewers that already have the VOD content and that are in proximity to the geographical location of the requester. The proximity consideration may be based on a threshold value. For example, a specific viewer having the VOD content may be considered in proximity to the requester if the geographical location of the requestor is within 500 miles of the specific viewer, within the same region (Midwest, southeast, northwest, etc.), within the same state, within the same country, etc. Thus proximity is resolved based on configured or desired threshold values.”).  

 	As to claim 38, Hainline-Das discloses the method of claim 11,  further comprising: prior to receiving the request, requesting, from the second user device, permission to store the content item in the second user device: and after receiving permission, sending the content item to the second user device and allowing to the second user device to access the content item (Hainline, para.[0023]; discloses “the VOD distribution service pushes the VOD content to one or more of the viewers in advance of any request being made for that VOD content by the requestor. The extent of this activity may be driven by policy. So, the VOD distribution service may identity a newly released movie as a potential popular piece of VOD content and may actually pre-seed the network by selecting specific viewers and their STB's to receive the movie. Then, when the announcement is made that the movie is available, requesters and even some of the seed viewers may acquire the movie from one another or in some cases from their selves. This alleviates and heads off any potential bandwidth challenges that may have ensued if prophylactic seeding and P2P techniques were not used.”).

Claims 13, 18, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hainline in view of Das in further view of Klein et al. (U.S. 7603,494, A1, hereinafter “Klein”).

 	As to claims 13, 18, 28 and 33, Hainline-Das discloses the method of claim 11, however Hainline-Das does not disclose the method wherein further comprising:prior to receiving the request: causing, based on sharing rules, associated with second user device and received via a gateway device providing network connectivity to the second user device, output of a list comprising content items available for output by the second user device or services offered by the second user device.
 	In an analogous art, Klein discloses the method wherein further comprising:
prior to receiving the request: causing, based on sharing rules, associated with second user device and received via a gateway device providing network connectivity to the second user device, output of a list comprising content items available for output by the second user device or services offered by the second user device (column 4, lines 13-20; discloses “the residential gateway 102 sends a request message to resource sharing software on the selected device seeking information regarding available resources, at 308. The configurable device, via the resource sharing software, sends a response message to the residential gateway with a list of the available resources, at 310.”) .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of identifying users in the network described in Hainline-Das by sends a list of the available resources that on the devices on the network as taught by Klein in order to quickly and more efficiently identify content located on devices in the network.

Allowable Subject Matter

Claims 20, 23, 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  	Cheung et al. (U.S. 2012/0066722 A1) discloses a sending party and a receiving party can view a video during the voice call, enabling a live discussion of the video. During a connected voice call between a first mobile device and a second mobile device, the first mobile device signals to an application server the desire to share a video with the second mobile device. The application server determines the settings and 
 	Hubner et al. (U.S. 2012/0149309 A1) discloses enabling computing devices to establish and recognize a relationship group based on physical proximity is described. A proximity management platform monitors a plurality of activities of a mobile device. The monitored activities include communications with one or more devices within a predetermined proximity of the mobile device. The proximity management platform stores the monitored activities and associated timing information.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOE CHACKO/Primary Examiner, Art Unit 2456